Order, Supreme Court, New York County, entered on June 28, 1972, denying defendants-appellants’ motions for summary judgment and related relief, unanimously modified, on the law, to the extent of dismissing the first and fifth causes of action insofar as they are asserted against defendants Data Construction Corporation and Fibre Construction Corporation and the second cause of action in its entirety, and otherwise affirmed, without costs and without disbursements. Defendants Data and Fibro were not parties to the subject lease or to the work letter annexed thereto and, hence, the first and fifth causes of action, which are based thereon, fail to state any cause of action against them. On this record, claims of breach of contract run exclusively against defendants-landlords, Fisher and Hawaiian. These allegations of breach of contract, which form the entire basis for plaintiff’s second cause of action, do not entitle plaintiff to separate equitable relief in the nature of an accounting. Concur — McGivern, J. P., Nunez, Steuer, Tilzer and Capozzoli, JJ.